NO. 07-04-0339-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                    AUGUST 18, 2004

                          ______________________________


                            VICTOR VASQUEZ, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

                  FROM THE COUNTY COURT OF HALE COUNTY;

                NO. 2002C-948; HONORABLE BILL HOLLARS, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                            ON ABATEMENT AND REMAND


       Appellant, Victor Vasquez appeals from a judgment and conviction of driving while

intoxicated. Appellant filed his Notice of Appeal with the trial court on June 24, 2004 and

a copy was filed with this court on June 25, 2004.


       To determine jurisdiction it is necessary for this court to abate and remand this

cause to the trial court for entry of a judgment nunc pro tunc reflecting the dates that (1)
judgment was entered, (2) sentence was imposed and (3) sentence was to commence,

in accordance with Code of Crim. Proc. Ann. art. 42.01 § 1.16, 17, 18 (Vernon 2000).


      Upon remand, the trial court is directed to cause entry of the nunc pro tunc judgment

specified in this order and have the trial court clerk supplement the record to include the

judgment nunc pro tunc entered in accordance with this order. Absent a request for

extension of time, the supplemental record is to be filed with this court no later than

September 20, 2004.




                                                  Per Curiam




Do not publish.




                                            -2-